—Application by the *772appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 5, 1996 (People v Adams, 224 AD2d 433), affirming a judgment of the Supreme Court, Kings County, rendered September 28, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Santucci, Krausman and Friedmann, JJ., concur.